Citation Nr: 0202505	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which declined to reopen a previously denied claim for 
service connection for right knee disability.  The Board 
remanded the issue in March 2001 for additional development.


FINDINGS OF FACT


1.  In an unappealed July 1972 decision, the RO denied 
service connection for right knee disability on the basis 
that chondromalacia of the right knee existed prior to 
service, and was not aggravated therein.

2.  The pertinent evidence added to the record subsequent to 
the RO's July 1972 denial is not new and material as it fails 
to include competent medical evidence tending to show that a 
right knee disability was incurred in or aggravated during 
service.


CONCLUSIONS OF LAW

1.  The RO's July 1972 decision denying service connection 
for right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2001); 38 C.F.R. § 19.118(a) (1972).

2.  The evidence added to the record subsequent to the RO's 
July 1972 rating decision is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the new and material standard 
applies to the veteran's claim for service connection for 
right knee disability.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In July 1972, the RO denied a claim for service connection 
for right knee disability, characterized as chondromalacia of 
the right knee.  The veteran was provided notice of this 
decision in August 1972, but he did not file a timely appeal.  
See 38 C.F.R. § 19.118(a) (1972) (a Notice of Disagreement 
(NOD) shall be filed within 1 year from the date of mailing 
of notification of the initial review or determination).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2001).  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 was enacted.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  Some of these changes in law 
are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
specifically emphasizes, though, that a revised standard for 
adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran and his representative have been given 
notice of the Reasons and Bases in denying his claim.  RO 
letters dated in April 2001 advised the veteran of the 
information, medical evidence and/or lay evidence necessary 
to substantiate his claim, to include the need for submitting 
competent medical opinion that his right knee disability was 
incurred or aggravated in service.  The RO also advised the 
veteran to identify any additional information and evidence 
which may be pertinent to his claim on appeal.  The veteran's 
clinical records from the Washington, D.C., VA Medical Center 
have been associated with the claims folder, and he has not 
identified the existence of any additional records which may 
support a reopening of his claim.  See generally Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); 66 Fed. Reg. at 
45628.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The veteran has been 
provided proper notice, he has been provided the opportunity 
to present evidence and argument in support of his claim to 
reopen, and he has not identified the existence of any 
additional records which may support a reopening of his 
claim.  VA has no duty to provide a medical examination or 
obtain medical opinion absent a reopening of his claim.  See 
66 Fed. Reg. at 45631 (to be codified at 38 C.F.R. § 
3.159(c)(2)).  

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (2001).  Determination of the existence of a pre-
existing condition must be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

In general, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2001).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Id.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b) (2001).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  
Temporary or intermittent flare-ups during non-combat service 
of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Where the record establishes 
that a disease or injury did not undergo permanent increase 
in disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply.  
Maxson v. West, 12 Vet. App. 453, 459-60 (2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In the 
July 1972 rating decision, the RO determined that right knee 
disability existed prior to service and was not aggravated 
therein.  Therefore, the issue currently before the Board is 
whether the additional evidence submitted by the veteran 
since the RO's decision in 1972 is both new and material in 
that tends to establish that his right knee disability was 
incurred or aggravated during active service.

The evidence of record at the time of the RO's July 1972 
decision consisted of the veteran's service medical records, 
his statements of record and a July 1972 VA Compensation and 
Pension examination report.  His induction examination, dated 
in October 1971, revealed a "NORMAL" clinical evaluation of 
his "LOWER EXTREMITIES."  He first presented to an Army 
medical clinic on November 18, 1971 with complaint of 
bilateral knee pain.  At that time, he reported right knee 
give-way without history of locking or trauma.  He also 
reported similar, but less severe, symptoms while playing 
football several years previously.  Several physical 
examinations included findings of right knee effusion, 
patellar tenderness with palpable bony prominence, varus 
laxity, 4+ positive McMurray's test, and palpable snapping 
over the lateral collateral ligament.  An x-ray examination 
revealed "NO SIGNIFICANT ABNORMALITIES."  He was diagnosed 
with chondromalacia right patella, placed on crutches and 
given a temporary profile precluding "crawling, stooping, 
running, jumping, prolonged standing or marching."  

A February 16, 1972 examination noted the veteran's history 
of right knee football injury at the age of 13, and quitting 
sports 2 years prior to service due to right knee difficulty.  
During a February 23, 1972 orthopedic examination, he 
reported a long-standing history of right knee discomfort 
with several pre-service injuries.  His physical examination 
following his period of limited right knee use showed normal 
range of motion with no effusion.  He was given an impression 
of moderately severe chondromalacia of the right knee, and 
deemed unfit for induction.  A Medical Board proceeding 
resulted in a diagnosis of moderately severe chondromalacia 
of the right knee which precluded satisfactory performance of 
duty.  The Medical Board also determined that the veteran's 
right knee disability existed prior to service (EPTS), and 
was "not service aggravated."

The veteran filed a claim for service connection for 
"injured right knee - Nov. 19, 1971" in March 1972.  On his 
July 1972 VA Compensation and Pension examination, he voiced 
opinion that a right knee injury at the "P.T. Field" 
resulted in his current right knee pain.  His physical 
examination was negative for tenderness or swelling of the 
right knee.  He demonstrated good flexion and extension.  
There was 1/2 inch of quadriceps atrophy.  His x-ray 
examination was negative for fracture, or abnormality of the 
bones and soft tissue.  He was given a diagnosis of "[n]o 
residuals of injury to right knee."

The evidence added to the record since the RO's July 1972 
final decision consists of VA outpatient treatment records 
and statements submitted by the veteran himself.  He argues 
that he entered service in "perfect" condition, and that he 
would not have been accepted into service with a pre-existing 
right knee injury.  He also notes that he was given a profile 
in service which restricted use of his right knee.  He 
appears to assert that his right knee disability was first 
incurred in service.  His VA clinical records show treatment 
for gunshot wound to the left leg in 1977 and recent 
treatment for diabetes mellitus, bronchitis and chest pain.  
There is no medical opinion of record suggesting that his 
right knee disability was incurred or aggravated in service.

The veteran's statements since the July 1972 RO decision are 
not new.  He has merely reiterated, albeit with some 
additional emphasis, statements and evidence previously 
considered in his claim for service connection for right knee 
disability.  He again denies the existence of a right knee 
disability prior to service, but has provided no new 
additional details that would impeach the reliability of his 
in-service report right knee injury and symptoms prior to 
service.  He has also not provided any additional details of 
any consequence regarding his claimed right knee injury in 
service and/or that such disability underwent a permanent 
increase in service during service.  Rather, he merely 
reiterates a pre- and post-service history of right knee 
disability that had been previously considered and rejected 
by the RO in 1972.  To the extent that he provides opinion 
regarding the incurrence or aggravation of his right knee 
disability in service, the Board notes that lay assertions in 
matters requiring medical expertise cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

As to the newly offered VA clinical records, the Board finds 
that such records have no probative value as they only speak 
to the veteran's treatment for disability other than the 
right knee.  These records do not establish, or tend to show, 
that the veteran incurred or aggravated a right knee 
disability in service.  See Morton v. Principi, 3 Vet. App. 
508, 509 (1992).  Clearly, the newly submitted medical 
evidence is not material as it does not bear substantially on 
the matter under consideration.

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.

ORDER

In the absence of new and material evidence having been 
submitted, the claim for service connection for a right knee 
disability is not reopened and the benefit sought on appeal 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

